Citation Nr: 1423835	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disorder and a dental disorder.

In May 2012, the Board remanded the current issues for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's current right knee disability had its onset in service or is related to service.

2.  The Veteran does not have a disability of the teeth for which service connection can be granted for compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for establishing service connection for a disability of the teeth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the Veteran was provided VCAA notice letters in December 2002 and December 2012.  The letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2012 letter also advised the Veteran of how disability ratings and effective dates are assigned, and of the type of evidence that impacts those determinations.  The claims were last readjudicated in February 2013.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA knee examination.

The Board notes that the Veteran was not afforded a VA examination regarding his claim for service connection for a dental disorder, and that an etiological opinion that addresses whether the Veteran's right knee disability is related to service has not been obtained.  However, in the absence of a compensable dental disability and of credible evidence of a knee injury or knee symptoms prior to May 2000, the Board finds that a VA dental examination and an opinion addressing the etiology 
of the Veteran's current right knee disability are not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Board also notes that the actions requested in the May 2012 remand have been undertaken.  The requested corrective VCAA notice was sent, the Veteran was afforded an opportunity to submit the names and addresses of any medical care providers who had treated him for his dental and right knee disorders since 
service, and the Veteran and his representative were subsequently furnished with 
a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action 
is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran seeks service connection for a right knee disability, which he contends initially manifested in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs contain no complaints of or treatment for right knee pain or injury, and the Veteran denied joint pain on several in-service questionnaires.  When asked if he had any chronic health problems, including joint problems, during his pre-discharge interview in April 1992, the Veteran reported "occasional back problems," but he did not indicate any knee problems.

The earliest evidence of complaint of or treatment for right knee pain is a July 5, 2000 private treatment record from a family practitioner.  A letter to the practitioner from an orthopedic specialist, bearing the same date, indicates that the Veteran was referred for a knee injury that initially occurred in May 2000.  Although the report states the injury was to the left knee, the letter contains a handwritten correction noting that the injury was to the right knee.  Knee injections were initiated at that time for pain.  A private treatment note from November 2002 indicated that the Veteran was again experiencing right knee pain.

The Veteran filed his initial claim for service connection in December 2002, stating that he felt the type of work he performed in service "wore out" his right knee.  He was afforded a VA knee examination in July 2003, at which time he reported pain and swelling in his right knee since the time of his discharge that had gradually progressed over the years.  He stated that it had become particularly troublesome since at least the year 2000.  The Veteran reported that he did not recall any specific injury to either of his knees or any specific treatment for joint pain or discomfort during active duty.  He then stated that he recalled frequent injuries to his knees from being on maneuvers and jumping into foxholes or retreating onto rocky areas, but that he did not recall seeking specific medical help.  The examiner diagnosed the Veteran with early post-traumatic arthritis of the right knee with x-ray evidence of medial compartment joint space narrowing and subchondral sclerosis.  He also noted examination evidence suggestive of internal derangement of the medial meniscus.  An etiological opinion was not requested.

The Veteran subsequently began receiving primary care treatment through VA.  In January 2006 he stated that he had been receiving injections for knee pain since 2000.  He reported experiencing a severe injury at a festival in 2000, but also stated that he attributed his knee injuries to combat zone training during service.  In December 2006 the Veteran reported that he had had a right knee problem for seven years.

After review of the record, the Board finds that the preponderance of the competent and credible evidence is against the Veteran's claim for service connection for a right knee disability.  Although a current right knee disability has been confirmed, there is no competent opinion linking his current disability to service. 

The Board notes that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

During his VA examination, the Veteran stated that he repeatedly injured his knees during service, that he did not seek treatment for those injuries, and that the injuries caused symptoms from the time of his discharge, forward.  The credibility of the Veteran's account of repeated in-service knee injuries for which he chose not to seek treatment is diminished by the other evidence of record, including his own representations on various medical history reports.  The Veteran sought medical treatment for many conditions throughout service, including back pain, foot and ankle pain, upper respiratory infections, and rashes.  The Veteran's pattern of seeking medical treatment for various other conditions renders his contention that he repeatedly injured his knees but chose never to seek treatment throughout his nearly twelve years of active duty service improbable.  The Veteran's current contention of suffering from right knee pain since service is also inconsistent with his denials of joint pain on medical history reports completed at various times during service.  Additionally, although he was asked to report any joint problems during his discharge medical interview, the Veteran indicated suffering from occasional low back pain, only.  The Veteran's post-service reports of the onset of his right knee pain are also internally inconsistent.  The Veteran reported no prior knee injuries or symptomatology when seeking treatment in July 2000 for his May 2000 right knee injury.  During his 2003 VA examination, however, the Veteran did not report the 2000 right knee injury to the examiner, stating only that his symptoms had become "more troublesome" around that time.

Based on the foregoing, the Board finds that the Veteran's assertions as to experiencing right knee pain in service that has continued since service are not credible.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, to the extent the Veteran contends his right knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of knee disabilities is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right knee disability is not competent medical evidence.  

In summary, the Board finds that the Veteran's statements regarding the onset of his knee symptomatology are not credible and that he is not competent to opine on the etiology of his current right knee disability.  There is no medical opinion of record linking his current knee disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a right knee disability is denied.

Dental Disorder

The Veteran is also seeking service connection for a dental disorder, described in his initial claim as "upper front tooth," which he indicated was documented in his STRs.  

The Board notes, as an initial matter, that a claim for dental treatment was already referred by the RO to the VA Medical Center in September 2003.  Thus, the appeal before the Board pertains only to the claim for compensation. 

Under current legal authority, compensation is only available for certain types of dental and oral conditions.  These conditions include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is also available for loss of teeth, but only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 and Note (2013).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2013).

The Veteran's STRs indicate that he sought treatment for teeth #8 and #9, the upper front teeth, in 1992.  In June 1992, an x-ray study of tooth #8 was noted to be normal.  In July 1992, the Veteran requested a second opinion regarding the endodontic evaluation of tooth #8.  The examiner noted slight discoloration of tooth #9.  He reported a normal cold test for both #8 and #9.  The examiner indicated that there was no history of trauma or symptoms, and stated that no treatment of teeth #8 and #9 was required.

After service, a private treatment record dated in February 2001 noted that one of the Veteran's teeth was dead, but did not specify the tooth.  In January 2003, the Veteran noted pain in one of his middle front teeth during a visit to a VA urgent care center.  The examiner noted a slightly dark middle front tooth without swelling.  The evidence of record does not contain additional post-service complaints of or treatment for teeth disorders.

After review of the record, the Board finds that the Veteran's claimed upper front tooth condition is not a dental disability for which service connection can be granted.  Both front teeth were intact in service and, moreover, were found to be normal at that time.  The only subsequent reference to a front tooth disorder was the Veteran's own statement to an urgent care provider, in January 2003, that one of his front teeth was painful.  In short, the Veteran has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  As the evidence indicates that the Veteran does not have a dental disability for which service connection can be granted, compensation is not payable, and the appeal must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right knee condition is denied.

Service connection for a dental disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


